Title: From John Adams to Robert R. Livingston, 5 July 1782
From: Adams, John
To: Livingston, Robert R.



The Hague July 5. 1782
Sir

I have the honour to inclose Copies in Dutch and English of the Negotiation, which I have entered into, for a Loan of Money. My Commission for borrowing Money, promises to ratify what I should do; and the Money Lenders, require Such a Ratification, which Messrs Willinks, Van Staphorsts, and De La Lande and Fynje, have engaged Shall be transmitted. Authentic Copies of the original Contracts, in Dutch and English, are inclosed for the Ratification of Congress, which I must intreat them to transmit forthwith, by various opportunities, that We may be Sure of receiving it, in time; for I Suppose, the Gentlemen will not think it Safe, for them to pay out, any considerable Sum of the Money, untill, it arrives.
Although I was obliged to engage with them, to open the Loan for five Millions of Guilders, I dont expect We Shall obtain that Sum for a longtime. If We get a Million and an Half, by Christmas it will be more than I expect.
I Shall not venture to dispose of any of this Money, except for Relief of escaped Prisoners, the Payment of the Bills heretofore drawn on Mr Laurens, which are every day arriving, and a few other Small and unavoidable Demands, but leave it entire to the Disposition of Congress, whom I must intreat not to draw, untill they receive Information from the Directors of the Loan, how much Money they are Sure of; and then to draw immediately upon them.
These Directors are three Houses, well esteemed in this Republick Messs Wilhem and Jan Willink, Nicholas and Jacob Van Staphorst and de la Lande and Fynje.
I have made the Contract, upon as good Terms as I could obtain—Five Per Cent Interest—Two Per Cent to the House or rather to the Society of Houses—Two Per Cent to the undertakers—and half Per Cent for Brokerage and other Charges. This four and an half Per Cent, together with one Per Cent for receiving and paying off, the annual Interest, is to include, all the Expences of the Loan of every Sort. These are as moderate Terms, as any Loan is done for. France gives at least as much, and other Powers much more.
I must beg, that the Ratifications of the Obligations may be transmitted immediately by the way of France, as well as Holland by Several opportunities.
The Form of Ratification, must be Submitted to Congress. But would it not be Sufficient to certify, by the Secretary in Congress, upon each of the Copies inclosed in English and Dutch, that they had been received and read in Congress, and thereupon resolved that the original Instruments, executed by me, before the Said Notary be, and hereby are ratified and confirmed.
The Form of the obligations is Such, as was advised, by the ablest Lawyers and most experienced Notaries, and is conformable to the usage when Loans are made here for the Seven Provinces. It is adapted to the Taste of this Country, and therefore lengthy and formal, but it Signifies no more, in Substance, than, “that the Money being borrowed, must be paid.”
With great Respect and Esteem, I have the Honour to be, Sir, your most obedient & most humble Servant

John Adams

 